Name: Commission Implementing Regulation (EU) NoÃ 1253/2011 of 1Ã December 2011 amending Regulations (EC) NoÃ 2305/2003, (EC) NoÃ 969/2006, (EC) NoÃ 1067/2008 and (EC) NoÃ 1064/2009 opening and providing for the administration of EU tariff quotas for cereal imports from third countries
 Type: Implementing Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  beverages and sugar;  trade
 Date Published: nan

 2.12.2011 EN Official Journal of the European Union L 319/47 COMMISSION IMPLEMENTING REGULATION (EU) No 1253/2011 of 1 December 2011 amending Regulations (EC) No 2305/2003, (EC) No 969/2006, (EC) No 1067/2008 and (EC) No 1064/2009 opening and providing for the administration of EU tariff quotas for cereal imports from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (2) opened an annual tariff quota of 306 215 tonnes for imports of barley falling under CN code 1003 00. (2) Article 1 of Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (3) opened an annual tariff quota of 242 074 tonnes for maize falling under CN codes 1005 10 90 and 1005 90 00. (3) Article 2 of Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (4) opened an annual tariff quota of 2 989 240 tonnes for common wheat falling under CN code 1001 90 99 of a quality other than high quality. (4) Article 1 of Commission Regulation (EC) No 1064/2009 of 4 November 2009 opening and providing for the administration of a Community import tariff quota for malting barley from third countries (5) opened an annual tariff quota of 50 000 tonnes for imports of malting barley falling under CN code 1003 00 intended to be used for producing beer aged in vats containing beechwood. (5) The agreement in the form of an Exchange of Letters between the European Union and the Argentine Republic pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the amendment of concessions in the schedules of commitments of the Republic of Bulgaria and Romania in the context of their accession to the European Union (6) (hereinafter the Agreement), approved by Council Decision 2011/769/EU (7), provides, inter alia, for the addition of 122 790 tonnes of common wheat (of average and low quality), 890 tonnes of barley, 890 tonnes of malting barley and 35 914 tonnes of maize to the respective EU tariff quotas. (6) Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (8) provides, with effect from 1 January 2012, amendments to the CN codes for cereals. (7) Regulations (EC) No 2305/2003, (EC) No 969/2006, (EC) No 1067/2008 and (EC) No 1064/2009 should therefore be amended accordingly. (8) In order to ensure the efficient administrative management of the quotas, this Regulation should become applicable as from 1 January 2012. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Regulation (EC) No 2305/2003 is replaced by the following: 1. A tariff quota is hereby opened for the import of 307 105 tonnes of barley falling under CN code 1003 (order number 09.4126).. Article 2 Regulation (EC) No 969/2006 is amended as follows: (1) Article 1(1) is replaced by the following: 1. A tariff quota is hereby opened for the import of 277 988 tonnes of maize falling under CN codes 1005 10 90 and 1005 90 00 (order number 09.4131).; (2) Article 2(1) is replaced by the following: 1. The quota shall be divided into two six-monthly subperiods of 138 994 tonnes, covering the following dates: (a) subperiod No 1: from 1 January to 30 June; (b) subperiod No 2: from 1 July to 31 December.. Article 3 Regulation (EC) No 1067/2008 is amended as follows: (1) in Article 1, the first paragraph is replaced by the following: By way of derogation from Article 135 and Article 136(1) of Regulation (EC) No 1234/2007, the import duty for common wheat falling under CN code 1001 99 00, of a quality other than high quality as defined in Annex II to Commission Regulation (EC) No 642/2010 (9), shall be fixed in the framework of the quota opened by this Regulation. (2) Article 2(1) is replaced by the following: 1. A tariff quota for the import of 3 112 030 tonnes of common wheat falling under CN code 1001 99 00 of a quality other than high quality is hereby opened on 1 January of every year.; (3) Article 3(1) is replaced by the following: 1. The overall import tariff quota shall be divided into four subquotas:  subquota I (order number 09.4123): 572 000 tonnes for the United States of America,  subquota II (order number 09.4124): 38 853 tonnes for Canada,  subquota III (order number 09.4125): 2 378 387 tonnes for other third countries,  subquota IV (order number 09.4133): 122 790 tonnes for all third countries.; (4) in Article 4(2), the first indent is replaced by the following:  for subquotas I, II and IV the total quantity opened for the year for the subquota concerned,. Article 4 Article 1(1) of Regulation (EC) No 1064/2009 is replaced by the following: 1. This Regulation opens an import tariff quota of 50 890 tonnes for malting barley falling under CN code 1003 intended to be used for producing beer aged in vats containing beechwood. The order number for the quota shall be 09.0076.. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 342, 30.12.2003, p. 7. (3) OJ L 176, 30.6.2006, p. 44. (4) OJ L 290, 31.10.2008, p. 3. (5) OJ L 291, 7.11.2009, p. 14. (6) OJ L 317, 30.11.2011, p. 11. (7) OJ L 317, 30.11.2011, p. 10. (8) OJ L 282, 28.10.2011, p. 1. (9) OJ L 187, 21.7.2010, p. 5.;